Citation Nr: 0921705	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1968 to June 1971, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  The Board remanded the case 
for further development in November 2004.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In an August 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for hypertension.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In August 2006, the Court vacated and remanded the Board's 
August 2005 decision in light of a Joint Motion to Remand 
submitted by the parties. See August 2006 Joint Motion for 
Remand; August 2006 Court order.  The appeal was then 
returned to the Board for compliance with the instructions 
set forth in the August 2006 Joint Motion to Remand.  

In January 2007 and September 2008, the Board remanded the 
case to the RO for further development.  The Board also 
sought an expert medical opinion addressing the medical 
issues in this case in April 2008. See May 2008 expert 
medical opinion.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant is service-connected for diabetes mellitus, 
type II.  

3.  The medical evidence of record reveals that the appellant 
currently has a diagnosis of hypertension. 

4.  The preponderance of the evidence is against the finding 
that the appellant's hypertension manifested during service 
or within one year of separation from service; or that it is 
causally or etiologically related to service or the 
appellant's service-connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  



With respect to the appellant's claim of entitlement to 
service connection for hypertension secondary to his service-
connected diabetes mellitus, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that a letter dated in January 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim of entitlement to 
service connection for hypertension.  The January 2007 letter 
informed the appellant that additional information or 
evidence was needed to support his service connection claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  Although the January 2007 letter was not sent prior to 
the initial adjudication of the appellant's claim, the Board 
finds that the belated notice was not prejudicial to the 
appellant since he was provided adequate notice, his claim 
was readjudicated, and the appellant was provided several 
Supplemental Statements of the Case explaining the 
readjudication of his claim in October 2007, November 2008 
and March 2009. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded a VA examination in 
February 2005 in connection with his claim. 38 C.F.R. 
§ 3.159(c)(4).  In addition, addendum VA medical opinions and 
a separate expert VA medical opinion were also associated 
with the claims file in October 2007, May 2008 and March 
2009, respectively.  In light of these additional medical 
opinions, the Board concludes that the evidence of record is 
complete in terms of the development requested in the Board's 
November 2004, January 2007 and September 2008 decisions; and 
that a merits analysis of the appellant's appeal may proceed. 
See August 2006 Joint Motion to Remand; August 2006 Court 
order.   

Lastly, the Board observes that in the January 2007 letter 
referenced above, the RO provided the appellant with an 
explanation of disability ratings and effective dates 
potentially applicable to his claim.  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's service 
connection claim. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

In the March 2002 rating decision on appeal, the RO granted 
the appellant service connection for diabetes mellitus, type. 
II.  In this appeal, the appellant seeks service connection 
for hypertension on a secondary basis, in that he believes 
that this disorder was either caused by or has been 
aggravated by his service-connected diabetes mellitus. See 
February 2003 statement with Notice of Disagreement; March 
2003 statement with VA Form 9.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  As such, the appeal must be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Lastly, service connection may be 
granted on a direct basis for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection on a direct basis, a claimant must generally 
submit: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

1.	Secondary service connection 

Due to the fact that the appellant's primary theory of 
entitlement to service connection revolves around his 
contention that his current hypertension either developed 
secondary to or has been aggravated by his service-connected 
diabetes mellitus, the Board's analysis begins with an 
evaluation of whether the two elements necessary to establish 
service connection on a secondary basis have been met in this 
case. 


In this regard, a review of the medical evidence of record 
reveals that the appellant currently has a diagnosis of 
hypertension that appears to have been made sometime in 1999 
or 2000. January 2002 VA diabetes mellitus examination 
report, p. 1 (the appellant reported that he was diagnosed in 
1999 with hypertension); December 2002 letter from D.H., 
M.D.(the appellant's physician reported that the appellant's 
hypertension was diagnosed in January 2000); private medical 
records dated from May 1999 to September 2008; however, see 
May 2008 VA medical opinion, p. 2 (VA doctor reported that 
the available records in the claims file were not clear 
exactly when the appellant was diagnosed with hypertension).  
In light of this diagnosis, the Board finds that the first 
element necessary for a grant of service connection on a 
secondary basis has been met.  

Turning to the appellant's assertion that his current 
diagnosis of hypertension was either caused by or has been 
aggravated by his service-connected diabetes mellitus, the 
medical evidence of record appears to indicate that the 
appellant was initially diagnosed with diabetes mellitus 
sometime in 1991. January 2002 VA diabetes mellitus 
examination report, p. 1 (the appellant reported that he was 
diagnosed by his private medical provider with diabetes 
mellitus 11 years ago - - i.e., in 1991); December 2002 
letter from D.H., M.D. (the appellant was diagnosed with 
diabetes mellitus prior to March 1995 when he became Dr. H.'s 
patient).  According to a January 2002 VA examination 
undertaken in connection with the appellant's claim of 
entitlement to service connection for diabetes mellitus, the 
appellant had diagnoses of diabetes mellitus type II that was 
under poor control and uncontrolled hypertension with mild 
left ventricular hypertrophy and normal established ejection 
fraction of 65 percent. January 2002 VA diabetes mellitus 
examination report, 
pgs. 2-3.  The examiner at that time stated that his 
examination of the appellant revealed no evidence of 
peripheral neuropathy. Id., p. 2.  In addressing the 
appellant's diagnosis of hypertension, the examiner commented 
(without providing a rationale) that the appellant's 
hypertension was not secondary to his diabetes mellitus. Id., 
p. 3.  

In addition to the foregoing, letters submitted by the 
appellant's private physician D.H., M.D., dated in March 2001 
and December 2002 indicate that Dr. H. had been treating the 
appellant since March 1995; that the appellant's medical 
history included non-insulin dependent diabetes mellitus type 
2 and essential hypertension; that the appellant's type II 
diabetes mellitus was diagnosed prior to the appellant 
becoming Dr. H.'s patient in 1995; and that the appellant's 
hypertension was diagnosed in January 2000. See letters dated 
in March 2001 and December 2002 from D.H., M.D.  Dr. H. 
reported in his letters that while the appellant's diabetes 
mellitus and hypertension had been fairly well controlled in 
the past, some complications were beginning to develop.  
These complications included diabetic neuropathy and 
increasing lipids. Id.  Dr. H. also stated that as the 
appellant's diabetes mellitus was progressing, his 
hypertension also had "become more difficult to treat, as 
the two [disorders] are interrelated." December 2002 letter 
from D.H., M.D.     

In light of Dr. H.'s statement that the appellant's diabetes 
mellitus and hypertension are "interrelated" and the 
January 2002 VA examiner's failure to provide a rationale for 
his statement that the appellant's hypertension was not 
secondary to his diabetes mellitus, the Board remanded the 
appellant's claim in November 2004 for the purpose of 
attempting to obtain the appellant's private treatment 
records from Dr. H. and to afford the appellant a VA 
examination in order to determine the nature and etiology of 
the his hypertension. November 2004 BVA decision.  

In January 2005, the RO requested that the appellant complete 
and sign medical authorizations in order for the RO to obtain 
the appellant's medical records from Dr. H. January 2005 
letter from the RO to the appellant.  Unfortunately, the 
appellant failed to provide the RO with such authorizations; 
as such, Dr. H.'s medical records were not associated with 
the claims file at that time. See September 2008 BVA 
decision; October 2008 letter from the RO to the appellant; 
private medical records dated from May 1999 to September 2008 
received by the RO in December 2008.  Thereafter, the 
appellant was afforded a VA examination in February 2005 
during which he reported the onset of his diabetes in 1993 
and the diagnosis of his hypertension during a routine 
physical examination in 2000. February 2005 VA examination 
report, p. 1.  In providing a medical history, the appellant 
denied any hospitalizations for his hypertension and also 
denied any kidney disease or chronic renal failure. Id.  
After performing a physical examination and diagnostic 
studies that revealed the appellant's BUN and creatinine 
tests were normal and the appellant's urinalysis was 
unremarkable, the appellant was assessed with hypertension 
that was being treated.  The appellant's examiner (a medical 
doctor) reviewed the appellant's claims file, including the 
December 2002 letter from Dr. H. and a publication from the 
National Institutes of Health submitted by the appellant 
which argued "an association between overt diabetes mellitus 
and cardiovascular disease had been observed in multiple 
studies." Id., pgs. 1-2.   Thereafter, she opined that the 
appellant's hypertension was a casual occurrence with his 
diabetes mellitus, not caused or aggravated by his diabetes 
mellitus.  She went on to report that there was no evidence 
in the appellant's medical records of chronic renal disease 
or nephropathy. Id., p. 2.   

As discussed in the Introduction section of this opinion, the 
Board denied the appellant's secondary service connection 
claim for hypertension in an August 2005 decision based upon 
the evidence discussed above.  The appellant appealed the 
Board's decision to the Court; and in August 2006, the Court 
vacated and remanded the Board's August 2005 decision in 
light of a Joint Motion to Remand submitted by the parties in 
which the parties argued that the February 2005 VA examiner's 
medical opinion was conclusory and did not provide a clear 
rationale as requested in the Board's November 2004 remand 
instructions. See August 2006 Joint Motion to Remand; August 
2006 Court order.  As such, the claims file was returned to 
the February 2005 VA examiner for clarification of her 
medical opinion.  

In October 2007, an addendum medical opinion was prepared by 
the same medical doctor who submitted the February 2005 
medical examination report.  In this addendum opinion, the VA 
examiner again noted her review of the appellant's claims 
file and pertinent records contained therein.  After doing 
so, the doctor opined that the appellant's current 
hypertension in the presence of normal renal function was not 
caused or aggravated by his diabetes mellitus.  In doing so, 
the doctor reported that her review of the medical literature 
did not reveal that diabetes mellitus was a risk factor 
contributing to the development of secondary hypertension in 
the absence of renal involvement.  She stated that the 
appellant's hypertension is not causally or etiologically 
related to his diabetes mellitus, but was rather a comorbid 
condition. October 2007 VA addendum medical opinion.   

After reviewing the October 2007 VA addendum medical opinion 
in conjunction with the August 2006 Joint Motion to Remand, 
the Board questioned whether the addendum opinion was 
sufficient as it appeared to essentially reiterate the 
opinion provided in February 2005 and did not appear to 
specifically address the concerns voiced by the parties in 
the Joint Motion to Remand.  As such, the Board sought a 
separate expert VA medical opinion for the purpose of 
addressing the medical questions noted above. See April 2008 
VHA request.  

In response to the Board's April 2008 inquiry, a May 2008 VA 
medical opinion was associated with the claims file.  In that 
opinion, a medical doctor (who is also the Chief of the 
Nephrology section of a VA Health System Center) reviewed the 
appellant's claims file and his pertinent medical records.  
In doing so, the doctor reported that the available medical 
records were not clear exactly as to when the appellant was 
diagnosed with hypertension in comparison to his diabetes 
mellitus; but there was clear evidence of record that the 
appellant had end organ damage from diabetes and from 
hypertension. May 2008 expert medical opinion, pgs. 2-3.  In 
addressing the question of whether the appellant's 
hypertension has a cause-and-effect relationship with his 
diabetes mellitus, the doctor stated that it is well 
recognized that untreated hypertension with aggravate the end 
organ damage caused by diabetes mellitus and that diabetes 
mellitus will aggravate the end organ damage caused by 
hypertension. Id., p. 3.  Whether the above-referenced inter-
relationships apply to the appellant could not be concluded 
with certainty since the available information (times of 
onset, adequate assessment of diabetic renal manifestations 
such as urinary microalbumin levels) was incomplete.  The 
doctor reported that there is a high level of correlation 
between diabetic retinopathy and diabetic nephropathy, the 
manifestation of the latter being a rise in urinary 
excretion.  The doctor found from his review of the evidence 
that while the appellant has been diagnosed with diabetic 
retinopathy, the issue of diabetic nephropathy had not been 
adequately examined or reported in the record presented to 
him. Id.  In addressing the issue of aggravation, the doctor 
stated that as type II diabetes mellitus progresses and 
results in nephropathy and cardiovascular complications, 
these will aggravate a patient's hypertension, requiring more 
and different medications for blood sugar control. Id., p. 4.  
He stated that as diabetic nephropathy develops, the majority 
of patients will develop hypertension or their already 
existing hypertension will become more difficult to treat.  
He indicated that this premise may apply to the appellant; 
however, the needed documentation was not in the record and a 
firm determination regarding this question could not be made 
as the available clinical and laboratory data was too sketchy 
and too general.  He ultimately opined that if it could be 
shown that the appellant's diabetes mellitus had caused early 
diabetic nephropathy and elevated urinary microalbumin 
levels, it is likely that this contributed to the worsening 
of the appellant's hypertension. Id.    

The appellant and his attorney were provided a copy of the 
May 2008 opinion.  In response, appellant's counsel 
essentially requested that the Board remand the case to the 
RO for the purpose of obtaining the missing information 
referenced in the May 2008 report from the appellant's 
private physician Dr. H, to include the times of onset of the 
appellant's disorders, the times of onset of diabetic renal 
manifestations and diabetic nephropathy and the appellant's 
urinary microalbumin levels. See July 2008 letter.  In 
addition, counsel requested that once this information was 
obtained from Dr. H., it should be forwarded to the May 2008 
VA medical doctor so that he could prepare a supplemental 
opinion. Id.  

In September 2008, the Board remanded the appellant's claim 
once again for the purpose of obtaining Dr. H.'s treatment 
records and any specific information from Dr. H. that 
addressed the incomplete medical data referenced in the May 
2008 medical opinion and in the July 2008 statement from the 
appellant's attorney. September 2008 BVA decision.  In 
response to the Board's remand, medical records and 
laboratory reports pertaining to the appellant's treatment by 
Dr. H. during the timeframe from May 1999 to September 2008 
were associated with the claims file.  After reviewing these 
medical records, the RO requested an addendum VA medical 
opinion based upon a review of all of the evidence of record 
as to whether the evidence revealed that the severity of the 
appellant's hypertension was increased or worsened as a 
result of his service-connected diabetes mellitus. February 
2009 request for medical opinion.  

In response to the RO's request, a VA addendum medical 
opinion dated in March 2009 was associated with the claims 
file.  Notably, this report was prepared by the same doctor 
who examined the appellant's in February 2005 and authored 
the February 2005 and October 2007 medical opinions of 
record.  In this medical opinion, the VA doctor noted that 
she reviewed the appellant's claims file to include all 
pertinent records and the Board's remand.  Of these records, 
she noted that the appellant's blood test results dated in 
July 2007 revealed that the appellant was found to have a 
normal urine microalbumin level and a normal microalbumin/ 
creatinine ratio that was normal.  These laboratory results 
also revealed BUN and creatinine levels that were normal. 
March 2009 addendum VA medical opinion; see also private 
medical records dated April 2005, November 2005, June 2006, 
December 2006 and February 2008.  In light of these 
laboratory findings, the doctor reiterated her previous 
opinion that the appellant's current hypertension in the 
presence of normal renal function was not caused or 
aggravated by his diabetes mellitus; and that her review of 
the medical literature did not reveal that diabetes mellitus 
was a risk factor contributing to the development of 
secondary hypertension in the absence of renal involvement.  
As such, she continued to opine that the appellant's 
hypertension is not causally or etiologically related to his 
diabetes mellitus, but was rather a comorbid condition. Id.    

After thoroughly reviewing all of the evidence of record, to 
include the March 2001 and December 2002 letters from Dr. H. 
and the February 2005, October 2007, May 2008 and March 2009 
VA medical opinions, the Board finds the May 2008 and March 
2009 medical opinions (when read in conjunction with one 
another) to be the most persuasive after reading these 
opinions in relationship to the laboratory data contained in 
the appellant's recently associated private treatment 
records.  In this regard, the Board views the May 2008 and 
March 2009 medical doctors as essentially indicating in their 
opinions that early diabetic nephropathy and elevated urinary 
microalbumin levels would need to be shown in the appellant's 
medical records for there to be an actual causal connection 
between the appellant's diabetes mellitus and his worsening 
hypertension. See May 2008 expert medical opinion, 
p. 4 (medical doctor opined that if it could be shown that 
the appellant's diabetes mellitus had caused early diabetic 
nephropathy and elevated urinary microalbumin levels, it is 
likely that this contributed to the worsening of the 
appellant's hypertension).  The appellant's most recent 
private medical records and laboratory results associated 
with the claims file reveal that the appellant continues to 
be found to have urinary microalbumin levels that are within 
normal limits; and therefore, he has not been diagnosed with 
early diabetic nephropathy (i.e., early renal failure) that 
can be associated with his service-connected diabetes 
mellitus.  As such, service connection for hypertension on a 
secondary basis is not warranted at this time.    

In making the above-referenced findings, the Board 
acknowledges the appellant's argument that his claim should 
be granted based upon the March 2001 and December 2002 
letters submitted by Dr. H. March 2003 statement with VA Form 
9.  However, the Board finds the letters from Dr. H. to be 
insufficient upon which to grant the appellant's claim in 
that while Dr. H. expressed the opinion that the appellant's 
progressing diabetes mellitus had made the appellant's 
hypertension more difficult to treat, he did not state that 
the appellant's hypertension has been chronically or 
permanently aggravated by the appellant's service-connected 
diabetes (in comparison to constituting temporarily worsening 
symptomatology) or provide a rationale for such a statement 
if it is his intent for such a statement to be made. See Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991) (aggravation 
contemplates a chronic, i.e., permanent worsening of the 
underlying condition, rather than temporary or intermittent 
flare-ups of the associated symptoms); see also Winsett v. 
West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. 
App. 
467 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993). 

Therefore, based upon the evidence discussed above, the Board 
finds that the appellant's claim of entitlement to service 
connection for hypertension secondary to his service-
connected diabetes mellitus must be denied.  

	2.  Direct and presumptive service connection 

For the record, the Board has also reviewed the appellant's 
claim of entitlement to service connection for hypertension 
on a direct and presumptive basis.  However, while the 
evidence indicates that the appellant has a current diagnosis 
of hypertension, it does not show that the appellant 
developed hypertension in service or within one year of 
separation from service.  In this regard, the Board observes 
that the appellant was provided an enlistment examination in 
May 1968, as well as a separation examination in April 1971.  
While the appellant's enlistment examination listed his blood 
pressure as 138/80 (see May 2008 expert medical opinion, pgs. 
2,4), a clinical examination of the appellant's heart and 
vascular system was found to be normal, and the appellant 
denied having a medical history of high blood pressure at 
that time. See May 1968 report of medical examination and 
report of medical history.  A review of the appellant's 
service treatment records reveal no complaints, treatment or 
diagnosis of high blood pressure in service, to include the 
six (6) days the appellant was hospitalized with pneumonia in 
July 1968. See service treatment records.  At the time of the 
appellant's service separation medical examination, the 
appellant's blood pressure was recorded as 110/70; and a 
clinical examination of the appellant's  heart and vascular 
system was once again found to be normal.  The appellant 
answered "no" in response to the question of whether he had 
high blood pressure in the medical history portion of his 
separation examination. April 1971 report of medical 
examination and report of medical history.  Subsequently, the 
appellant signed a statement in June 1971 acknowledging that 
he underwent a separation medical examination more than three 
working days prior to his departure from place of separation.  
In that statement, the appellant indicated that there had 
been no change in his medical condition since his last 
examination.  Based upon this evidence, the Board finds that 
service connection for hypertension on a direct basis must be 
denied.  

In addition to the foregoing, the Board finds that the 
appellant is also not entitled to presumptive service 
connection for hypertension since the first medical records 
contained in the claims file discussing the appellant's 
diagnosis of high blood pressure indicate that this diagnosis 
was made in approximately 1999 or 2000, over 20 years after 
the appellant separated from service. See letters from D.H., 
M.D. dated in March 2001 and December 2002; private medical 
records dated from May 1999 to August 2000; VA examination 
reports dated in January 2002 and February 2005.  Since none 
of the medical evidence contained in the claims file shows 
that the appellant's hypertension manifested to a degree of 
10 percent or more within one year of his separation from 
service, service connection on a presumptive basis must also 
be denied. 

C.  Conclusion 

Therefore, based upon a thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hypertension.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


